Citation Nr: 1516169	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 40 percent for diabetes mellitus, to include entitlement to a total rating based on individual unemployability (TDIU) due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	David Anaise, M.D., J.D.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran had active service from August 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied a rating in excess of 20 percent for the Veteran's diabetes mellitus. 

In August 2013, the Board issued a decision granting the Veteran a 40 percent rating for diabetes mellitus.  The Veteran appealed that decision to the extent that the Board did not award a rating in excess of 40 percent.  As discussed in further detail, below, the appeal also included the matter of whether a TDIU claim was raised.  In July 2014, the United States Court of Appeals for Veterans Claims (Court) issued an order remanding the case to the Board for action in accordance with a joint motion of the parties.  

The record before the Board consists of electronic records within the Veterans Benefits Management System.  


REMAND

Additional development is required before the issue on appeal is decided.

The Veteran was last afforded a VA examination to determine the current degree of severity of his diabetes mellitus in October 2008, more than six years ago.  In January 2010, the Veteran submitted a statement indicating he had experienced three hypoglycemic episodes in the past twelve months.  In an August 2010 statement, he clearly indicated that his condition was getting worse.  As the evidence suggests that the Veteran's diabetes mellitus is of a greater severity than the October 2008 examination report reflects, the Board finds that a remand to afford the Veteran a current VA examination is in order.

Further, the joint motion of the parties indicates that the matter of whether the Veteran is entitled to a total rating based on individual unemployability (TDIU) should be considered as part and parcel of the Veteran's pending claim.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  In this case, the statements of the Veteran's representative, as well as the joint motion of the parties, indicates that the TDIU is due to both the pending diabetes mellitus claim, as well as due to the Veteran's service-connected PTSD.  Further development, to include development to afford the Veteran appropriate notice in response to the TDIU component of the claim, is required before the Board decides the Veteran's appeal.

Finally, it appears that the Veteran receives regular treatment at the Kansas City VA Medical Center (VAMC).  The Veteran's clinical records dated through January 23, 2009, are of record.  Updated treatment records should be obtained in light of the remand.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should provide appropriate notice in response to the TDIU component of the Veteran's claim for an increased rating for diabetes mellitus, as well as in response to the Veteran's claim for a TDIU based upon all service-connected disabilities, to include providing and requesting the Veteran to complete and return the appropriate form to claim entitlement to a TDIU.

2.  The RO should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include any pertinent, non-duplicative records from the Kansas City VAMC dating since January 23, 2009, and any other VA healthcare facility from which the Veteran has received treatment.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  Once the record is complete to the extent possible, the RO should afford the Veteran a VA examination by an examiner or examiners with sufficient expertise to determine the current severity of his service-connected diabetes mellitus, the impact of the diabetes mellitus on his employability, and the impact of all of the Veteran's service-connected disabilities on his employability.  All pertinent evidence of record should be made available to and reviewed by the examiner(s), and any indicated tests and studies should be performed.   

The RO should ensure that the appropriate examiner provides all information required for rating purposes.  In addition, the examiner should be requested to provide an opinion concerning the impact of the diabetes mellitus on the Veteran's ability to work, to include whether it is sufficient by itself to preclude him from securing or following any form of substantially gainful employment consistent with his education and occupational background.  

In addition, an appropriate examiner or examiners should provide an opinion concerning the cumulative effect of all of the Veteran's service connected disabilities on the Veteran's ability to work.  In particular, the examiner(s) should provide an opinion as to whether the Veteran's service-connected disabilities are sufficient to preclude him from securing or following any form of substantially gainful employment consistent with his education and occupational background.  
The rationale for all opinions expressed must also be provided.

4.  The RO should undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the issue of entitlement to a rating in excess of 40 percent for diabetes mellitus, to include a total rating based on unemployability due to diabetes mellitus.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be provided a supplemental statement of the case and the requisite opportunity to respond.

6.  If it has not been rendered moot, the RO should also adjudicate the claim for a TDIU based on all of the Veteran's service-connected disabilities, and inform the Veteran of his appellate rights with respect to this new issue.  

If further appellate action is required, the case should be returned to the Board at the appropriate time.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




